DETAILED ACTION
Claim Amendments
The claims dated 11/13/20 are entered. Claims 1, 2, and 8 are amended. Claims 3-7are cancelled. Claims 1, 2, and 8 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 7-198278 (‘278) in view of Arai (US 2016/0204488).
Regarding claim 1, ‘278 teaches: a heat absorber (5) that absorbs heat from a temperature control target device (whatever element supplies the heat to the evaporator) to evaporate working fluid in liquid phase (4); a condenser (6) disposed above the heat absorber (see Figs.) to condense the working fluid which has been evaporated (4a) into gas phase at the heat absorber; a gas passage portion (7) that guides the working fluid which has been evaporated into gas phase at the heat absorber to the condenser; and a liquid passage portion (8) that guides the working fluid which has been condensed into liquid phase at the condenser to the heat absorber; and at least a portion of the gas and liquid passage portions are in contact with each other (Figs. 1-8).

Arai teaches that it is old and well-known to utilize heat pipes (10) to absorb heat at their evaporator ends (30) from a battery (1) mounted in a vehicle (Para. [0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘278 to vehicle battery cooling operations, as taught by Arai, in order to provide a compact means for the known problem of cooling vehicle batteries.
Attached is “a cross-section including a part at which the liquid and gas passage portions are in contact with each other”. As can be seen, the length along this cross-section of the liquid passage portion exposed to an outside is greater than that of the gas portion. The cross-section is represented by a single dashed line. The cross-section is taken along that line, normal to the image.

    PNG
    media_image1.png
    474
    243
    media_image1.png
    Greyscale


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petroff (US 5,036,908) in view of Arai.
Regarding claim 2, Petroff teaches a device temperature controller configured to control temperature of at least one temperature control target device, comprising: a heat absorber (Fig. 2; 816) that absorbs heat from the temperature control target device to evaporate (Col. 4:48)  working fluid (14) which is a liquid; a condenser (Fig. 2; 20) disposed above the heat absorber (Fig.2) to condense the working fluid which has been evaporated into gas at the heat absorber (Col. 5:10-14); a gas passage portion that guides the working fluid which has been evaporated into gas at the heat absorber to the condenser (Col. 4:47-51); and a liquid passage portion (34) that guides the working fluid which has been condensed into liquid at the condenser (in region 44) to the heat absorber (Col. 5:3-10); at least a part of the gas passage portion and the liquid passage portion constitute a double pipe structure in which the liquid passage portion is located inside the gas passage portion (Fig. 2) and an entire circumference of the liquid passage portion is spaced from the gas passage portion (Fig. 2; Col. 6:26-29).
‘278 does not teach that the temperature control target device includes a battery pack for a vehicle.
Arai teaches that it is old and well-known to utilize heat pipes (10) to absorb heat at their evaporator ends (30) from a battery (1) mounted in a vehicle (Para. [0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘278 to vehicle battery cooling operations, as taught by Arai, in order to provide a compact means for the known problem of cooling vehicle batteries.

Regarding claim 8, Petroff teaches a device temperature controller configured to control temperature of at least one temperature control target device, comprising: a heat absorber (Fig. 2; 816) that absorbs heat from the temperature control target device to evaporate (Col. 4:48)  working fluid (14) which is a liquid; a condenser (Fig. 2; 20) disposed above the heat absorber (Fig.2) to condense the working fluid which has been evaporated into gas at the heat absorber (Col. 5:10-14); a gas passage portion that guides the working fluid which has been evaporated into gas at the heat absorber to the condenser (Col. 4:47-51); and a liquid passage portion (34) that guides the working fluid which has been condensed into liquid at the condenser (in region 44) to the heat absorber (Col. 5:3-10); a cross-sectional area of the liquid passage portion is smaller than the gas passage portion (see Fig. 2; cross section taken normal to the axis of the device) and the liquid and gas portions are not in contact with each other (Fig. 2; Col. 6:26-29).
 ‘278 does not teach that the temperature control target device includes a battery pack for a vehicle.
Arai teaches that it is old and well-known to utilize heat pipes (10) to absorb heat at their evaporator ends (30) from a battery (1) mounted in a vehicle (Para. [0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘278 to vehicle battery cooling operations, as taught by Arai, in order to provide a compact means for the known problem of cooling vehicle batteries.

Response to Arguments
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. The arguments appear to depend entirely from the newly entered claim limitations to claims 1, 2, and 8. As these limitations have been addressed above for the first time on the record, they will not be addressed separately here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763